Title: To Thomas Jefferson from William Thornton, 22 July 1808
From: Thornton, William
To: Jefferson, Thomas


                  
                     Sir
                     
                     City of Washington 22nd: July 1808
                  
                  The inclosed was written by the Chinese Mandarin in my presence, and the Translation I wrote as he delivered it me,—though not precisely in the same words, but as nearly as the Idiom would allow.—Your name he wrote himself, both in the Roman & Chinese Characters, with a Camel’s-hair pencil & Indian Ink.
                  I am Sir with the greatest respect & highest Consideration yr. &c
                  
                     William Thornton
                     
                  
               